DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 29, 2021, have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an encapsulator configured to encapsulate the encoded 360 video data…” (claim 1); and
“a decapsulator configured to decapsulate the 360 video data” (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (US 2018/0276826, referred to herein as “Van der Auwera”) in view of Chen et al. (US 2013/0135431, already of record, referred to herein as “Chen”).

Regarding claim 1, Van der Auwera discloses: A 360 video data transmission device (Van der Auwera: Fig. 12, disclosing an encoding device) comprising:
a pre-processor configured to process 360 video data and generate metadata (Van der Auwera: paragraph [0053], disclosing 360-degree video; Fig. 12, paragraphs [0160] through [0165], disclosing various processing units to perform partitioning and prediction of the 360-degree video as well as to generate associated syntax—e.g., metadata);
an encoder configured to encode the pre-processed video 360 data (Van der Auwera: Fig. 12, paragraph [0167], disclosing an entropy encoding unit that encodes the associated 360-degree video data);
[…]; and
a transmitter configured to transmit the… 360 video data (Van der Auwera: Fig. 12, paragraphs [0170] and [0172], disclosing transmission of the encoded bitstream to a decoding device—e.g., via a post-processing device),
wherein the pre-processor is further configured to (Van der Auwera: paragraphs [0145] through [0147], disclosing use of processors—e.g., a pre-processor—to perform various computing steps):
project the 360 video data (Van der Auwera: paragraphs [0061] and [0062], disclosing projection of the 3D video data),
generate a packed picture and metadata related to the packed picture (Van der Auwera: Fig. 7, paragraph [0092], disclosing packing of projection views into a single video frame; paragraph [0158], disclosing generation of related syntax),
analyze multiple options of 360 video data for multiple views (Van der Auwera: Fig. 2A, 
paragraph [0067], disclosing determination of various views of a 360 object), and
select at least one of the analyzed multiple options of 360 video data for a specific view of the multiple views (Van der Auwera: paragraph [0064], disclosing selection of a particular view to be placed directly in front of a viewer).
	Although Van der Auwera indicates that encoded bitstreams may be encapsulated in media format (Van der Auwera: paragraph [0057]), Van der Auwera does not explicitly disclose: an encapsulator configured to encapsulate the encoded 360 video data and the metadata and transmission of the encapsulated data.
	However, Chen discloses: an encapsulator configured to encapsulate the encoded 360 video data and the metadata and transmission of the encapsulated data (Chen: paragraph [0034], disclosing 3D video data; Fig. 4, paragraphs [0251] through [0255], disclosing an encapsulation unit that encapsulates the 3D video data; paragraph [0045], disclosing transmission of encoded data—e.g., the encapsulated data).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the encapsulation of Chen in the 360 video data transmission device of Van der Auwera.
	One would have been motivated to modify Van der Auwera in this manner in order to more efficiently compress 3D video data for transmission to other devices (Chen: paragraphs [0003] through [0005]).

Regarding claim 4, Van der Auwera and Chen disclose: The device of claim 1, wherein the pre-processor is configured to: select at least one of analyzed multiple options of 360 video data for specific views based on one of viewing position information and viewport information (Van der Auwera: paragraph [0064], disclosing selection of a particular view to be placed directly in front of a viewer).

claim 5, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 8, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

	Regarding claim 10, Van der Auwera and Chen disclose: The device of claim 9, wherein the post processor is configured to:
	generate reconstructed 360 video data based on at least one of viewing position information and viewport information, and synthesize the reconstructed 360 video data with the decoded 360 video data based on at least one of the viewing position information the viewport information (Van der Auwera: paragraph [0064], disclosing selection of a particular view to be placed directly in front of a viewer; paragraph [0110], disclosing reconstruction of 360-degree video data for display; Chen: paragraph [0054], disclosing that the encapsulation unit may assign view information to the video data based on information indicative of relative locations of camera perspectives; paragraph [0055], disclosing that the representations may be packed as respective bitstreams; paragraph [0300], disclosing reciprocal techniques performed by a decapsulation unit; paragraphs [0053] and [0068], disclosing generation of a picture for a target viewing position that includes texture and depth).
	The motivation for combining Van der Auwera and Chen has been discussed in connection with claim 1, above.

claim 11, Van der Auwera and Chen disclose: The device of claim 9, wherein the decoded video data generates metadata for the post-processor (Van der Auwera: paragraph [0158], disclosing generation of syntax for video coding. combining Van der Auwera and Chen has been discussed in connection with claim 1, above.	

Regarding claim 12, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 10, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 11, above, and is therefore rejected on the same premise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484